Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims Status
Claims 1-20 are pending.
	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the reference of the Prior Art and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display panel in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “wherein light transmittance of the first anode is larger than light transmittance of the second anode; … and a state switching layer located at a side of the display layer facing away from a display surface of the display panel and located in the first display area, wherein in a direction perpendicular to the 
The most relevant prior art reference (US 2020/0227494 A1 to Bae) substantially teach some of following limitations (but not the limitations stated above):
Bae discloses a display panel (in Fig. 2) having a display area comprising a first display area (area of main pixel Pm) and a second display area (area of auxiliary pixel Pa), the display panel comprising:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Bae’s Fig. 2, annotated. 
a substrate (100); 
an array layer (display element layer 200) located on the substrate; 
layer of OLED) located at a side (upper side) of the array layer (200) facing away from the substrate (100), wherein the display layer (layer of OLED) comprises a plurality of light-emitting elements (OLED) each comprising an anode (pixel electrode 210 in Fig. 8), a light-emitting layer (230) and a cathode (opposite electrode 230 in Fig. 8) that are sequentially stacked; wherein the plurality of light-emitting elements (OLED) comprises first light-emitting elements (first OLEDs of main pixel Pm) each comprising a first anode (210 of Pm) and second light-emitting elements (second OLEDs of auxiliary pixel Pa) each comprising a second anode (210 of Pa), and …; wherein the first light-emitting elements (first OLEDs of main pixel Pm) are located in the first display area (area of main pixel Pm), and wherein the second light-emitting elements (second OLEDs of auxiliary pixel Pa) are located in the second display area (area of main pixel Pa); …
 an optical element (component 20) located at a side that is facing away from the display layer ...
Therefore, the claim 1 is allowed. 
Regarding claims 2-19, they are allowed due to their dependencies of claim 1.
Regarding claim 20, similar to claim 1, the claim 20 includes allowed limitations of “wherein light transmittance of the first anode is larger than light transmittance of the second anode; … and a state switching layer located at a side of the display layer facing away from a display surface of the display panel and located in the first display area, wherein in a direction perpendicular to the display panel, the state switching layer overlaps the first light-emitting elements; wherein the state switching layer is switchable between a first state and a second state, and wherein the state switching layer has a 
Therefore, the claim 20 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/FARUN LU/Primary Examiner, Art Unit 2898